Citation Nr: 0809920	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  03-25 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease (ASHD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active service from September 1960 to 
June 1961.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

The veteran testified before the undersigned member of the 
Board at a personal hearing held at the RO in May 2007, and a 
transcript of the hearing is of record.  

Because the veteran testified at the May 2007 hearing that he 
wanted to be represented by a Veterans Service Organization, 
he was sent a letter on February 14, 2008 in which he was 
given an opportunity to authorize an organization or person 
to represent him.  He was told that if no written response 
was received within 30 days of the date of the letter, VA 
would assume that he wished to represent himself and would 
resume review of his appeal.  As no response was received by 
March 14, 2008, the Board concludes that the veteran wishes 
to represent himself.


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of ASHD in service or for many years thereafter.  

2.  The veteran's current ASHD is not causally related to 
service.


CONCLUSION OF LAW

The veteran's ASHD is not due to disease or injury that was 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In April 2002, September 2003, and August 2006, the RO sent 
the veteran a letter in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Additional private medical evidence was subsequently received 
from the veteran after the April 2002 letter.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims files.  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

The veteran was also advised in the letters to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  

The veteran was informed in the August 2006 letter of the 
relevant law on disability ratings and effective dates if his 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although there is no nexus opinion on file on whether the 
veteran has ASHD due to service, none is required in this 
case.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as 
discussed below, a VA examination is not necessary with 
regard to this issue.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims addressed the 
four elements that must be considered in determining whether 
a VA medical examination must be provided as required by 38 
U.S.C.A. § 5103A.
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the two.

In this case, however, the veteran has testified that he did 
not begin experiencing symptoms of heart disease, such as 
chest pain, until a number of years after service discharge.  
Additionally, the veteran has not presented evidence 
indicating a nexus between his current ASHD and service.  
Thus, there exists no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his May 2007 hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such defect to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


Moreover, in the case of ASHD, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

Analysis

The veteran's service medical records reveal that he was 
hospitalized from April to June 1961 with a sore throat.  A 
chest x-ray and electrocardiogram were normal; it was noted 
that physical examination did not show any murmur, thrills, 
or friction rubs that might be associated with carditis.  The 
hospital discharge diagnosis in June 1961 was rheumatic 
fever, active, without heart involvement.  The veteran was 
given a hardship separation, and it was reported on his June 
1961 separation medical history report that he had been 
treated for rheumatic fever from April to June 1961, which 
was now asymptomatic.  Physical examination in June 1961 was 
normal.

The initial diagnosis of heart disease was not until December 
1990, over 39 years after service discharge, when the veteran 
was hospitalized at St. Peter Hospital for evaluation of 
chest pain.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

It was reported on hospitalization in December 1990 that the 
veteran had no history of ischemic heart disease.  He had a 
three year history of exertional chest discomfort, usually 
occurring with moderate activity.  Cardiac catheterization 
revealed severe single vessel coronary artery disease.

According to an April 2001 report from Grays Harbor Community 
Hospital, the veteran was admitted with a one day history of 
acute chest pain.  It was noted that he had had a myocardial 
infarction approximately ten years earlier.  The discharge 
diagnosis was acute inferior myocardial infarction.

Subsequent VA treatment records continued to show treatment 
for ASHD.

The Board notes that there is no diagnosis of heart disease 
in service, that it was specifically noted in June 1961 that 
the veteran's rheumatic fever was without heart involvement, 
that there is no evidence of ASHD until many years after 
service discharge, and that there is no nexus opinion on file 
in support of the veteran's claim.  

Consequently, as all of the above noted requirements for a 
grant of service connection for ASHD have not been shown, 
service connection is not warranted for ASHD.  

Although it has been contended in his May 2007 testimony and 
in written statements by the veteran that the rheumatic fever 
noted in service led to his ASHD, a lay person, such as the 
veteran, is not competent to comment on medical matters such 
as the diagnosis of a disability or the etiology of any such 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board acknowledges the medical articles and information 
submitted by the veteran, including information on rheumatic 
fever and heart disease.  The Board would note, however, that 
because this medical information is general information and 
not specific to the veteran's case, it does not change the 
Board's decision.

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the issue of entitlement to 
service connection for ASHD.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for ASHD is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


